Case 2:18-cv-05425-JFB-AKT Document 9 Filed 12/28/18 Page 1 of 1 PageID #: 96




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NEW YORK

                                            :
ROBERT AINBINDER,                           :
          Plaintiff,                        : NO. 2:18-CV-05425
                                            :
      v.                                    : (JUDGE BIANCO)
                                            :
COMERFORD FAMILY LIMITED                    :
PARTNERSHIP and JOHN COMERFORD,             :
          Defendants.                       :
                                            :



                             NOTICE OF APPEARANCE

      PLEASE TAKE NOTICE that Nicholas Fortuna of the law firm Allyn & Fortuna LLP,

1010 Avenue of the Americas, 3rd Floor, New York, New York, 10018, hereby appears in the

above-captioned action as counsel for Defendants COMERFORD FAMILY LIMITED

PARTNERSHIP and JOHN COMERFORD.



Dated: December 28, 2018

                                        ALLYN & FORTUNA, LLP

                                        By: /s/ Nicholas Fortuna
                                             Nicholas Fortuna, Esquire
                                             Attorneys for Defendants
                                             1010 Avenue of the Americas
                                             New York, New York 10018
                                             (212) 213-8844
                                             (212) 213-3318 – Fax
